Citation Nr: 0026206	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a lumbosacral 
strain, claimed as low back pain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to July 1970 
and September 1972 to November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  In January 1990, the RO denied the veteran's claim of 
service connection for a low back condition.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the January 
1990 rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claim of service connection for 
lumbosacral strain, claimed as low back pain.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In January 1990, the RO denied service connection for a low 
back condition.  As the veteran did not file a timely Notice 
of Disagreement, the decision became final.  

At the time of the January 1990 rating decision, the evidence 
consisted of the veteran's service medical records, VA 
medical evidence and statements of the veteran.  The service 
medical records were entirely negative for any complaints, 
findings or treatment of a low back problem.  

At an April 1987 VA examination, the veteran noted that, 
approximately one year after his military service, he noticed 
low back pain.  X-ray studies revealed mild bony 
demineralization, but they were otherwise normal.  There were 
no orthopedic abnormalities found.  

A VA hospitalization summary dated from March to April 1988, 
shows that the veteran was treated for alcohol withdrawal as 
well as other psychiatric problems.  It was noted that the 
veteran had had chronic low back pain.  

In the January 1990 rating decision, the RO denied the 
veteran's claim of service connection for a low back disorder 
on the basis that there was no evidence of back problems in 
service or a nexus between his service-connected left leg 
disorder and low back complaints.  

The evidence submitted subsequent to the January 1990 rating 
decision includes VA medical records and statements and 
testimony of the veteran.  

Of particular interest is a December 1996 VA examination 
report which includes a diagnosis of lumbosacral 
strain/sprain syndrome.  

The Board finds that the examination report is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The report is certainly new, as it was 
not of record at the time of the January 1990 rating 
decision.  

Furthermore, the evidence is material as previously there was 
no diagnosis of a back disorder.  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder of 
the feet.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a lumbosacral strain, claimed 
as low back pain, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened back claim, based on 
the evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

As noted hereinabove, the veteran has submitted evidence of 
current back disability.  He must, however, provide competent 
evidence of a nexus between his current back disability and 
his period of service or his service-connected disability.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has a low back disability due to 
disease or injury in service or as the 
result of his service-connected 
disability.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for a low back disability has 
been submitted.  If it is determined that 
the claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on the evidentiary record in 
its entirety.  All indicated development 
should be undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  

3.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 2 -


